Citation Nr: 1535311	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 28, 1990, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION
The Veteran served on active duty from December 1953 to April 1954.  The Veteran died in July 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Board issued a decision that there was a clear and unmistakable error in a November 1955 rating decision, which denied service connection for duodenal ulcer.  The RO implemented the Board's March 2007 decision in a March 2007 rating decision, which granted entitlement to service connection for the Veteran's duodenal ulcer with hiatal hernia effective November 2, 1955 and assigned a 30 percent initial rating for the period prior to November 28, 1990.  From November 28, 1990, a 60 percent rating for duodenal ulcer with hiatal hernia and a TDIU have been in effect.

In February 2008, the Veteran filed a notice of disagreement as to the initial rating assigned for his duodenal ulcer with hiatal hernia, prior to November 28, 1990.  He also requested a TDIU for the period prior to November 28, 1990.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The Veteran died in July 2008, and the Appellant filed a claim for accrued benefits in August 2008.  The October 2009 rating decision denied entitlement to an initial rating in excess of 30 percent for duodenal ulcer with hiatal hernia and entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes.

In June 2014, the Board granted an initial 60 percent rating for duodenal ulcer with hiatal hernia for the period prior to November 28, 1990 but denied entitlement to a rating, schedular or extraschedular, in excess of 60 percent for accrued benefits purposes.  The Board also denied entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2015, the Court vacated and remanded the Board's decision on the TDIU issue for compliance with the instructions in a Joint Motion for Remand.  The Court's Order did not disturb the portions of the Board's decision granting a 60 percent rating for duodenal ulcer with hiatal hernia for the period prior to November 28, 1990 but denying entitlement to a higher rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for entitlement to an initial rating in excess of 30 percent, prior to November 28, 1990, for service-connected duodenal ulcer with hiatal hernia, was pending and the Appellant filed a claim for accrued benefits within one year of the Veteran's death. 

2.  Prior to November 28, 1990, the Veteran's duodenal ulcer with hiatal hernia was productive of severe impairment of health.

3.  The evidence of record does not demonstrate that the Veteran's service-connected disability consistent with his education and occupational experience precluded him from securing or following a substantially gainful employment, prior to November 28, 1990.


CONCLUSION OF LAW

The criteria for a TDIU, prior to November 28, 1990, are not met, for accrued benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

A September 2008 letter satisfied the duty to notify provisions by notifying the Appellant of the criteria to substantiate a claim for accrued benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  Prior to the Veteran's death, the claims file contained the Veteran's service treatment records, VA and private treatment records, and his records from the Social Security Administration (SSA).  The Board observes that the Veteran's most recent VA treatment records that were in VA's constructive possession at the time of the Veteran's death may not have been associated with the claims file at the time of his death.  However, a remand for such records is not appropriate.  The rating period for consideration on appeal for the Veteran's duodenal ulcer with hiatal hernia is prior to November 28, 1990 in this case, and Veteran's most recent VA treatment records would not be relevant to the issues on appeal.  Thus, it is not prejudicial to the Appellant to not obtain any outstanding recent VA treatment records, and remanding her accrued benefits claims to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Further, the Appellant could not furnish, and VA could not develop, additional evidence that might better substantiate the claims of entitlement to accrued benefits, as only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  See 38 C.F.R. § 3.1000 (d)(4) (2013).  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In this regard, the Board notes that the Appellant submitted an affidavit dated in June 2015 reporting her observations about the Veteran's disability and his work history.  As this evidence was submitted after the Veteran's death in July 2008, it was not in the Veteran's claims file or in VA's constructive possession at the time of his death.  Therefore, it cannot and has not been considered by the Board.  38 C.F.R. § 3.1000.



Accrued Benefits

In order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; see Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or based on evidence in the claims file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Generally, only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims folder at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

A March 2007 rating decision granted service connection for the Veteran's service-connected duodenal ulcer with hiatal hernia (ulcer disability) effective November 2, 1955, and assigned a 30 percent initial rating for the period prior to November 28, 1990.  In February 2008, the Veteran filed a notice of disagreement to that rating decision and claimed entitlement to an initial rating in excess of 30 percent, prior to November 28, 1990, for the ulcer disability and also claimed entitlement to a TDIU from January 1961 to December 1985.  The Veteran died in July 2008 and his claims were not finally adjudicated.  The Appellant, the Veteran's surviving spouse, filed a claim for accrued benefits in August 2008, within one year of the Veteran's death.  Thus, the issue of entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes, is properly before the Board.

General Principles

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As noted above, the Board determined the Veteran was entitled to an initial rating of 60 percent for his ulcer disability.  Accordingly, the Veteran was eligible for a TDIU on a schedular basis since the he had one service connected disability, his ulcer disability, at 60 percent.  For purposes of this decision only, the Board accepts his eligibility for a TDIU based on a schedular basis under all versions of the VA regulations for TDIU for the time period in question. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  The word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability, as opposed to requiring him to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Facts

A December 1959 VA treatment and process record reflects that the Veteran was examined and treated in October 1959 for pain in the epigastrium, vomiting, nausea, anorexia, and loss of weight.  He stated that this condition had previously been diagnosed as ulcer.  He further stated that he had been sick for about a month but had managed to work until September 1959.

The next treatment of record regarding the ulcer disability is June 1966.  A VA hospital summary reflects that the Veteran was admitted with a three day history of ulcer symptoms  He related his ulcer gave him a great deal of pain and had cost him time, jobs and money.  The Veteran was hospitalized for approximately 20 days.

In a March 1967 letter, the Veteran's wife stated that the Veteran was admitted in a VA hospital in 1960 and 1965 for bleeding ulcer.  She described that the Veteran could not hold a job, could not sleep, and was in pain day and night.

Private hospital records dated from September to October 1967 reflect that the Veteran was hospitalized and treated conservatively for a bleeding ulcer.  It was noted that his upper gastrointestinal series showed a chronic active duodenal ulcer.  

Private hospital records dated in October 1970 reflect that the Veteran was hospitalized three days.  The hospital records stated the Veteran was self-employed in the refrigeration business.  

The Veteran was re-admitted in February 1971 with chief complaints of abdominal pain, possible bleeding, nausea, vomiting, and passage of a dark stool.  It was noted over the years he had occasional mild bleeding from his ulcer since 1954.  The impression was chronic duodenal ulcer.  

Thereafter, there are no records that the Veteran was hospitalized for his ulcer disability.  Instead, he was followed by a private physician, Dr. D. Robertson for various conditions from November 1972 to September 1988.  His records disclosed the following:

In December 1975, the Veteran sought treatment for rectal bleeding.  

In April 1978, Dr. Robertson noted the Veteran was on a bland diet and complained of bloating and nausea but also pain in the upper right quadrant radiating to the back and shortness of breath.  Dr. Robertson had concerns that the Veteran may have a condition involving his gall bladder.

In April 1978, the Veteran complained his stomach was giving him trouble but admitted he had eaten a lot of junk food.  

In July 1978, the Veteran reported he cannot keep anything down.

In May 1979, Dr. Robertson noted the Veteran overreacts to stress and adverse conditions but used over the counter medication for treatment.

In May 1985, the Veteran had pain after he eats.

In a February 2007 affidavit, the Veteran stated that after separation from service, he was able to obtain a job at a body plant and made substantially gainful income from 1955 to 1960.  He stated he was able to work during this time period although he also suffered from stomach pain, cramping, nausea, frequent vomiting and weight loss.  However, he stated near the end of 1959, his symptoms became more severe and frequent and he was let go from his job because of his constant sickness and vomiting.  The Veteran further reported that after he lost his job at the end of 1959, he was too sick to work and he could not get a regular job.  He stated that he would take any type of job and work at numerous odd jobs when he was able to do so, but he could never hold down a job because his ulcer symptoms would interfere with his ability to work.  He stated that from 1961 to 1971, he had little income and he was hospitalized on several occasions due to his ulcer condition; from 1972 to 1986, he only made substantially gainful income in 1972, 1977 and 1978, working in various jobs.  In 1987 and 1988, according to the Veteran, he was again able to earn substantially gainful income working in construction but he was unable to maintain this employment for long.  

With the affidavit, the Veteran submitted a summary of FICA earnings from 1959 to 1988.  This document indicates he worked and received income, some years better than others, for the years 1962 to 1967, 1972, from 1977 to 1978, and from 1986 to 1988.

In March 2008 Dr. Pamela Vogelsang, the Veteran's VA primary care physician from 2003 to 2008, stated that the Veteran's ulcers and hiatal hernia apparently caused a lot of disruption with his work in the past to the point that he was unemployable.  Dr. Vogelsang stated that based on the Veteran's records from 1955 through 1990, he had admissions for nausea, vomiting, and dark stools associated with his diagnosis of bleeding duodenal ulcers, and opined that "it is as likely as not that his service connected duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment between 1961 and 1985."  She based her opinion based on records from 1955 to 1990 provided by the Veteran

Medical records in the file indicate he had a work related accident and injured his back, which prevented further employment in 1988.

A November 1988 report by Dr. J. Bolin noted the Veteran had bulging discs pathology and he was at risk for further injury if he engaged in any heavy type of work.

In January 1991, the Social Security Administration determined the Veteran's condition was not severe enough to keep him from working, considering his age, education, training, and work experience. An industrial accident caused a back injury, but  the medical evidence showed that he was capable of work which required less physical effort.  The Social Security Administration did not discuss whether the Veteran's ulcer disability affected his employability.  

Analysis

As noted, a veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

However, for the appellant to prevail on the Veteran's claim for TDIU, the record must reflect that he was precluded from engaging in substantially gainful employment consistent with his education and occupational experience, but not to age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

The Board finds that the Veteran's statements are competent evidence regarding the impact of his service-connected disability on his occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this regard, the medical evidence of record supports his reports concerning severe symptomatology associated with his service-connected duodenal ulcer with hiatal hernia and the resulting frequent hospitalizations.  For this reason, the Board in June 2014 granted a 60 percent disability rating for the Veteran's duodenal ulcer disability, which contemplates his impairment in earning capacity caused by this disability, that is, his symptoms of pain, vomiting, weight loss, hematemesis, melena, as well as any other unlisted symptom combinations caused by his ulcer disability that are productive of severe impairment of health.  

Nevertheless, the Veteran's statements do not establish that he was unable to follow substantially gainful employment due solely to his service-connected disability, prior to November 28, 1990.  Concerning this, the Board observes that despite his frequent hospitalizations and difficulty performing in a job due to severe ulcer symptoms, the Veteran actually worked from 1956 to 1960, 1962 to 1967, 1972, 1978, 1979, and from 1987 to 1988, during the rating period under appeal, which is from November 2, 1955, the effective date for service connection, to November 28, 1990.  This suggests that he was able to work even with his ulcer and contradicts his assertion that he was not able to do so.  

Although the Veteran and the Appellant have asserted that his ulcer disability worsened at various period of time, the other evidence of record, including the medical records and the opinion from Dr. Vogelsong suggest that his disability was always severe and the Board agrees, which supports the 60 percent rating assigned.  However, since the disability was always severe, and the Veteran was able to work at the beginning of his career, at times in the middle, and at the end of his career, for a total of about 11 years in a 35-year period, the Board finds that entitlement to TDIU is not established.  The Veteran had the physical and mental capabilities required for and was able to work, despite his severe ulcer disability.  To the extent that the Veteran and the Appellant have asserted that the disability was worse in the years when he wasn't working, the Board finds that assertion is competent but is outweighed by the medical records which are objective and consistent.  In fact, the Board notes hospitalizations for his ulcer disability intermittingly only for the period from the mid 60's to 1971.  Thereafter, his condition was stable enough that he was followed by a doctor on an outpatient basis, even at times when the Veteran was not working.  At a minimum, there is no evidence the Veteran's condition was worse during the periods that he was not working as compared to the periods he did work, which would suggest an impairment of the disability that prevented work.  

The Court Order and Joint Motion for a Remand contended that Board did not consider whether the Veteran had substantially gainful employment when the Veteran stated that the various jobs he held in 1972, 1978, and 1979 were odd jobs that he could not hold onto because of the ulcer disability.  Again, the medical evidence shows that during the period from 1959 to 1990, the Veteran's condition, while serious, he was able to work even with his ulcer and contradicts his assertion that he was not able to do so or that he was not engaged in substantially gainful employment.  The Board finds that the evidence establishes that his condition was not worse during the periods of unemployment but then improved to enable him to obtain work for a period of time until the symptoms again worsened.  While there may have been day-to-day fluctuations  or waxing and waning symptoms in the manifestations of the Veteran's service-connected ulcer, the evidence of record does not show a distinct period of time during which the Veteran's disability arose to a level where it prevented him from working.  He may have had difficulty finding employment, but he was capable of performing the mental and physical acts required for employment by virtue of the fact he did work during the time period in question.

In a March 2008 letter, the Veteran's representative sought staged ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 519 (2007) and requested a TDIU for the years the Veteran did not work.  In support of his claims, the Veteran submitted documentation summarizing his earnings from the years of 1951 through 1988.  However, the mere fact that he did not work or did not make substantially gainful income during those years, for which he claims entitlement to a TDIU, does not necessarily establish that he was unable to work due to his service-connected ulcer disability.  Once again, the Board acknowledges the Veteran's service-connected ulcer disability posed significant difficulties in obtaining and following employment, but the evidence of record does not support a conclusion that the Veteran was precluded from employment consistent with his education and occupational experience, due solely to his service-connected disability during the periods he was actually not working.  To that effect, the Veteran submitted his medical records from Dr. Robertson who treated him from 1972 to 1983, however, they contain little reference to the Veteran's service-connected disability and no reference being serious enough to affect employment or requiring anything more than follow-up and monitoring on an outpatient basis.  Further, the November 1988 letter from Dr. James C. Bolin, which states that the Veteran had been working but he should not take the type of work he had been doing, although he might be able to sustain himself on lighter type of work.  The Social Security Administration essentially states the same thing.  

The Board considered the March 2008 opinion letter from Dr. Pamela Vogelsang, the Veteran's VA primary care physician from 2003 to 2008, who, as noted above, concluded, based only on the medical records provided by the Veteran, that "it is as likely as not that his service connected duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment between 1961 and 1985."  However, Dr. Vogelsang's opinion is contradicted by the record as it clearly reflects that the Veteran actually worked in the years of 1962-1967, 1972, 1978, and 1979.  Further, this opinion provides no explanation as to why the Veteran's duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment only between 1961 and 1985, when in fact Dr. Vogelsang based her opinion on the Veteran's records from 1955 through 1990.  In fact, it is not even clear whether she knew the Veteran had been employed at various times in the period from 1959 to 1990.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  In this regard, the Board notes that a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the Board finds that Dr. Vogelsang's opinion holds little probative value.

In sum, the Board finds that while the service-connected disability picture showed significant occupational impairment, the Veteran was not prevented from obtaining and maintaining gainful employment due solely to his service connected ulcer disability.  The evidence clearly establishes that the disability alone did not prevent the Veteran from working.  The evidence also clearly establishes that the Veteran had not been prevented from work or had limited function in a work setting because of his ulcer disability.  Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to a TDIU.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a TDIU, prior to November 28, 1990, for accrued benefits purposes, is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


